EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Page 7
Claim 10, line 9	replace “represent” with “represents”
Claim 10, line 15	replace “are C1-3 alkyl” with “is C1-3 alkyl”
Claim 10, line 16	replace “of formula (I’)” with “represented by formula (I’)”

Page 8
Claim 11, line 9	replace “represent” with “represents”

Page 9
Claim 11, line 4	replace “are C1-3 alkyl” with “is C1-3 alkyl”
Claim 11, line 5	replace “of formula (I’)” with “represented by formula (I’)”
Claim 11, line 11	insert “the group consisting of” after “selected from”
Claim 11, line 12	insert “the group consisting of” after “selected from”
Claim 11, line 13	insert “the group consisting of” after “selected from”



Page 10
Claim 11, line 1	insert “the group consisting of” after “selected from”
Claim 11, line 4	insert “the group consisting of” after “selected from”
Claim 11, line 8	insert “the group consisting of” after “selected from”
Claim 11, line 11	insert “the group consisting of” after “selected from”
Claim 11, line 11	replace “or 5-18” with “and 5-18”
Claim 11, line 17	insert “the group consisting of” after “selected from”

Page 11
Claim 11, line 4	insert “the group consisting of” after “selected from”
Claim 11, line 12	insert “the group consisting of” after “selected from”
Claim 11, line 18	insert “the group consisting of” after “selected from”
Claim 11, line 20	insert “the group consisting of” after “selected from”

Page 12
Claim 11, line 2	insert “the group consisting of” after “selected from”
Claim 11, line 6	insert “the group consisting of” after “selected from”
Claim 11, line 9	insert “the group consisting of” after “selected from”
Claim 11, line 12	insert “the group consisting of” after “selected from”
Claim 11, line 15	insert “the group consisting of” after “selected from”
Claim 11, line 17	insert “the group consisting of” after “selected from”
Claim 11, line 20	insert “the group consisting of” after “selected from”
Claim 11, line 22	insert “the group consisting of” after “selected from”

Page 13
Claim 12, line 11	replace “represent” with “represents”

Page 14
Claim 12, line 1	replace “are C1-3 alkyl” with “is C1-3 alkyl”
Claim 12, line 2	replace “of formula (I’)” with “represented by formula (I’)”
Claim 12, line 5	insert “the group consisting of” after “selected from”
Claim 12, line 6	insert “the group consisting of” after “selected from”
Claim 12, line 7	insert “the group consisting of” after “selected from”
Claim 12, line 11	insert “the group consisting of” after “selected from”

Page 15
Claim 12, line 1	insert “the group consisting of” after “selected from”
Claim 12, line 5	insert “the group consisting of” after “selected from”
Claim 12, line 8	insert “the group consisting of” after “selected from”
Claim 12, line 8	replace “or 5-18” with “and 5-18”
Claim 12, line 14	insert “the group consisting of” after “selected from”
Claim 12, line 20	insert “the group consisting of” after “selected from”
 
Page 16
Claim 12, line 5	insert “the group consisting of” after “selected from”
Claim 12, line 11	insert “the group consisting of” after “selected from”
Claim 12, line 13	insert “the group consisting of” after “selected from”
Claim 12, line 18	insert “the group consisting of” after “selected from”

Claim 12, line 22	insert “the group consisting of” after “selected from”

Page 17
Claim 12, line 3	insert “the group consisting of” after “selected from”
Claim 12, line 6	insert “the group consisting of” after “selected from”
Claim 12, line 9	insert “the group consisting of” after “selected from”
Claim 12, line 11	insert “the group consisting of” after “selected from”
Claim 12, line 14	insert “the group consisting of” after “selected from”
Claim 12, line 16	insert “the group consisting of” after “selected from”

Page 18
Claim 13, line 9	replace “represent” with “represents”
Claim 13, line 15	replace “are C1-3 alkyl” with “is C1-3 alkyl”
Claim 13, line 16	replace “of formula (I’)” with “represented by formula (I’)”

Page 19
Claim 13, line 4	insert “the group consisting of” after “selected from”
Claim 13, line 5	insert “the group consisting of” after “selected from”
Claim 13, line 6	insert “the group consisting of” after “selected from”
Claim 13, line 10	insert “the group consisting of” after “selected from”

Page 20
Claim 13, line 1	insert “the group consisting of” after “selected from”
Claim 13, line 5	insert “the group consisting of” after “selected from”

Claim 13, line 8	insert “the group consisting of” after “selected from”
Claim 13, line 8	replace “or 5-18” with “and 5-18”
Claim 13, line 14	insert “the group consisting of” after “selected from”
Claim 13, line 20	insert “the group consisting of” after “selected from”

Page 21
Claim 13, line 5	insert “the group consisting of” after “selected from”
Claim 13, line 11	insert “the group consisting of” after “selected from”
Claim 13, line 13	insert “the group consisting of” after “selected from”
Claim 13, line 18	insert “the group consisting of” after “selected from”
Claim 13, line 22	insert “the group consisting of” after “selected from”

Page 22
Claim 13, line 3	insert “the group consisting of” after “selected from”
Claim 13, line 6	insert “the group consisting of” after “selected from”
Claim 13, line 9	insert “the group consisting of” after “selected from”
Claim 13, line 11	insert “the group consisting of” after “selected from”
Claim 13, line 14	insert “the group consisting of” after “selected from”
Claim 13, line 16	insert “the group consisting of” after “selected from”

Page 23
Claim 13, line 2	insert “the group consisting of” after “selected from”
Claim 13, line 3	insert “the group consisting of” after “selected from”
Claim 13, line 8	insert “the group consisting of” after “selected from”

Claim 13, line 9	insert “the group consisting of” after “selected from”
Claim 13, line 11	insert “the group consisting of” after “selected from”

Page 24
Claim 14, line 11	replace “represent” with “represents”
Claim 14, line 17	replace “are C1-3 alkyl” with “is C1-3 alkyl”

Page 25
Claim 14, line 1	replace “of formula (I’)” with “represented by formula (I’)”
Claim 14, line 5	insert “the group consisting of” after “selected from”
Claim 14, line 6	insert “the group consisting of” after “selected from”
Claim 14, line 10	insert “the group consisting of” after “selected from”
Claim 14, line 13	insert “the group consisting of” after “selected from”

Page 26
Claim 14, line 4	insert “the group consisting of” after “selected from”
Claim 14, line 7	insert “the group consisting of” after “selected from”
Claim 14, line 7	replace “or 5-18” with “and 5-18”
Claim 14, line 13	insert “the group consisting of” after “selected from”
Claim 14, line 19	insert “the group consisting of” after “selected from”

Page 27
Claim 14, line 4	insert “the group consisting of” after “selected from”
Claim 14, line 10	insert “the group consisting of” after “selected from”

Claim 14, line 12	insert “the group consisting of” after “selected from”
Claim 14, line 17	insert “the group consisting of” after “selected from”
Claim 14, line 21	insert “the group consisting of” after “selected from”

Page 28	
Claim 14, line 1	insert “the group consisting of” after “selected from”
Claim 14, line 4	insert “the group consisting of” after “selected from”
Claim 14, line 7	insert “the group consisting of” after “selected from”
Claim 14, line 9	insert “the group consisting of” after “selected from”
Claim 14, line 12	insert “the group consisting of” after “selected from”
Claim 14, line 14	insert “the group consisting of” after “selected from”
Claim 14, line 17	insert “the group consisting of” after “selected from”

Page 29
Claim 14, line 1	insert “the group consisting of” after “selected from”
Claim 14, line 6	insert “the group consisting of” after “selected from”
Claim 14, line 7	insert “the group consisting of” after “selected from”
Claim 14, line 9	insert “the group consisting of” after “selected from”






Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-18 are allowed.

The present invention is drawn to a method for producing a gel particle comprising performing radical polymerization reaction in the presence of a cationic polymerization initiator having a structure represented by the formula shown below, left, in which R71 and R74 are each independently a C1-3 alkyl group.  Further embodiments of the invention are drawn to a linear polymer or copolymer comprising a structure or a repeat unit derived from a cationic polymerization initiator represented by formula (I’), shown below, right.

                
    PNG
    media_image1.png
    117
    278
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    106
    95
    media_image2.png
    Greyscale
      

The closest references are Rahlwes et al. (DE 3239091; EP 107 145), which teaches preparation of a polymer in the presence a cationic initiator show below,

                                          
    PNG
    media_image3.png
    115
    322
    media_image3.png
    Greyscale

and Tsuji et al. (WO 2013/094748; US 10,191,035), which teaches a method of producing a temperature sensitive fluorescent probe comprising a polymer prepared in the presence of AIBN initiator.  None of the references teaches claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 27, 2022